Title: To Thomas Jefferson from Burrill Carnes, 24 February 1789
From: Carnes, Burrill
To: Jefferson, Thomas


Nantes, 24 Feb. 1789. As requested in TJ’s letter of 15 Feb., recommends John Gallwey, “an establish’d Merchant of this City for near twenty years … a friend to America” and “a man of the strictest  honor and honesty” to take his place in all matters, including that of Schweighauser & Dobrée, about which Gallwey is now totally ignorant. Carnes expects to sail this week for Baltimore and to return to France in October or November.
